Fourth Court of Appeals
                                San Antonio, Texas
                                     August 22, 2018

                                   No. 04-18-00497-CV

               Satbir S. CHHINA, M.D. and Alejandro Gonzalez, Jr., FNP-C,
                                      Appellants

                                            v.

Luz Del Carmen RODRIGUEZ and Victor Velazquez, Individually and as Representative of the
                       Estate of Rigo Velazquez, Deceased,
                                    Appellees

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2017CVA002662D1
                        Honorable Jose A. Lopez, Judge Presiding


                                     ORDER
    The appellants’ unopposed motion for extension of time to file brief is hereby
GRANTED IN PART. Time is extended to September 17, 2018.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court